﻿Let me congratulate you, Sir, on your election as President of the thirty-ninth session of the General Assembly. Aware of your competence and rich experience in international life, I am convinced that you will guide our deliberations with efficiency. I should like to assure you of my delegation's co-operation as you carry out your responsible task.
66.	I also extend a welcome to Brunei Darussalam, the newest Member of the United Nations.
67.	During the nearly four decades of the existence of the Organization, the world has been faced on several occasions with rising international tensions and with developments contrary to the spirit and letter of the Charter of the United Nations. The sharpening of international tension, the acceleration of the arms race and the increasing attempts from outside to disrupt the internal social and political order of sovereign States have reached dangerous dimensions in our times, and this is a legitimate source of concern for people not only in a particular country or region but throughout the world.
68.	The strategic arms limitation agreements already signed are in jeopardy, and no new agreement has been reached. The start of the deployment in Western Europe of United States medium-range nuclear missiles is one of the gravest developments of the recent past. It increases the feeling of a nuclear threat in Europe and serves not only to stir up more tension in international life but also to augment distrust between countries of the European continent.
69.	In this situation, a positive reaction by the countries of the North Atlantic Treaty Organization [NATO] to the reasonable proposals of socialist countries, proposals that take into account the rightful security interests of all parties, would be of particular importance. The member States of the Warsaw Treaty Organization seek no military superiority, but cannot allow the historically established military balance to be upset. Therefore, my Government, while expressing concern at the situation created by the deployment of missiles, considers that the countermeasures taken by the Soviet Union were justified. On the other hand, we think that the goal to be sought should be to maintain military parity at the lowest possible level of armaments and armed forces. Progress towards this goal requires the creation of conditions that will make possible the resumption of arms control talks that were broken off as a result of the deployment of missiles in Western Europe.
70.	The Hungarian Government is of the view that the unfavourable processes in international life are not irreversible. In our nuclear age there is no reasonable alternative to the peaceful coexistence of States with different social systems. We hold that in the prevailing situation, fraught as it is with danger, there are objective factors that make it indispensable for the dialogue between the countries of the world to be maintained and even widened. This, however, calls for a tangible manifestation of political will, a serious study of proposals seeking to reduce tension, and a substantive response to such proposals.
71.	The paramount significance attached to relations between the two great Powers, the Soviet Union and the United States, has been emphasized by many speakers here in the Assembly. The course of Soviet- American relations is seen by Hungary, too, as a determinant factor of the international situation. I believe that all members of the international community would welcome a genuine turn towards a more realistic and more responsible relationship between the two countries. We are convinced that relations between the Soviet Union and the United States can be normalized only on the basis of respect for the principles of equality and equal security.
72.	My Government believes that the international conditions of today make it even more imperative that everything possible be done to stop the deterioration of the situation. It is therefore regrettable that some quarters are questioning the realities that emerged since the Second World War, thus further straining the already tense political situation. The peoples do not want to give up the benefits of detente and the beneficial atmosphere generated by that period for all of us. Governments should rely on this enormous moral asset in order to reverse the unfavourable processes that promise nothing but danger for the whole world and could lead to a waste of material and intellectual resources, postpone solutions for pressing global problems, worsen the conditions of life for peoples and cause our entire civilization to sink into decay.
73.	In international forums, including the General Assembly, the socialist countries and other States have been exerting considerable efforts towards disarmament. Unfortunately, it has so far not been possible to achieve concrete results and, moreover, the results already achieved are in danger. It is a cause for worry that the international forums destined to elaborate disarmament and arms control accords are doomed to failure by the unwillingness of NATO to reach substantive agreements.
74.	The Hungarian Government holds that efforts should be redoubled despite the failures. The political significance of the disarmament forums is increasing rather than diminishing. The deliberations on disarmament and the relevant resolutions of the General Assembly, even if they do not produce immediate results, point emphatically to the desire for peace of the peoples and numerous countries of the globe and to their pursuit of a peaceful and secure world in which to live and work.
75.	The Government of the Hungarian People's Republic considers that removing the danger of war, particularly a nuclear war, and curbing the arms race are the most urgent tasks of international politics.
76.	As regards the efforts to avert the danger of a nuclear war, we attach particular importance to the proposal that every nuclear Power should renounce the first use of nuclear weapons. Such a commitment would make a significant contribution to the improvement of the international atmosphere and to the strengthening of trust among States. Inclusion by the nuclear Powers of their unilateral commitments in an instrument of international law would considerably enhance the political weight of that step.
77.	Strengthening the security guarantees for non- nuclear-weapon States is an extremely important task. My Government also believes that the establishment of nuclear-weapon-free zones in Europe and other parts of the world is useful and timely.
78.	The Government of the Hungarian People's Republic continues to attach great importance to the efforts to prevent the proliferation of nuclear weapons. We hope that the forthcoming Third Review Conference of the Parties to the Treaty on the Non- Proliferation of Nuclear Weapons will contribute to the strengthening of the non-proliferation regime. General and complete prohibition of nuclear-weapons tests would equally help to curb the arms race.
79.	The extension of the arms race to outer space is a dangerous development that gravely threatens world peace. We support the efforts to have talks on its complete demilitarization started as early as possible, as well as the inclusion in the agenda of the current session of the question of the exclusively peaceful use of outer space.
80.	While laying special emphasis on nuclear dis-armament, we deem it necessary to speed up the talks on the prohibition of such instruments of mass destruction as chemical, radiological or other weapons and to complete them successfully as soon as possible. Ending the rivalry in conventional weaponry is a similarly important task.
81.	Concerned with the maintenance of peace and the promotion of constructive inter-State relations, the Hungarian Government devotes increased attention to strengthening security and co-operation in Europe and to fostering the spirit of Helsinki. With the approach of the tenth anniversary of the signing of the Helsinki Final Act, my Government remains convinced that the most effective way of defending detente and deepening co-operation in Europe is the full and balanced implementation of the provisions of that document by all the participating States.
82.	The vitality of the process initiated at Helsinki is evidenced by the fact that the Madrid meeting of the Conference on Security and Co-operation in Europe—even under conditions of tension—concluded its work with the adoption of a substantive and balanced document and thereby opened the way to the convening at Stockholm of the Conference on Confidence- and Security-building Measures and Disarmament in Europe. My Government deems it important that those talks produce results and contribute to the reduction of tension and military confrontation.
83.	A constructive response by the NATO countries to the proposal concerning the elaboration of a treaty on the renunciation of the use of armed force and on the maintenance of peaceful relations would have a positive influence on the development of the all- European process. In their appeal published in Budapest last April, the Warsaw Treaty member States proposed that multilateral consultations on this question be started as early as possible. The Hungarian Government has sent the text of the appeal to all parties concerned and is awaiting their substantive replies.
84.	The Government of the Hungarian People's Republic has been doing its utmost to help unfold the Helsinki process and to promote the full implementation of the principles and recommendations contained in the Final Act. The fact that, in conformity with the decision of the Madrid meeting, the European Cultural Forum will take place at Budapest in 1985 is seen by us as international recognition of our activity in this direction. We are preparing for that Forum in the hope that it will be a further contribution to the development of co-operation in Europe, to a better acquaintance with one another, and that thereby it may be an important step towards the strengthening of confidence.
85.	Hungary has sought to preserve and develop the results of detente through the channels of its bilateral relations as well. It has endeavoured to contribute to the improvement of the international atmosphere and to the practical implementation of the policy of peaceful coexistence by maintaining dialogue as well as by preserving and further developing its relations with States having a social system different from its own. We remain ready to continue a substantive dialogue.
86.	The situation in the Middle East and the Israeli aggression against Arab countries continue to pose a grave threat to the entire world. My Government considers that further international efforts are required for the solution of the problems in that region. It believes that the Middle East situation calls for a comprehensive, just and lasting settlement that would ensure for the Palestinian people the exercise of its legitimate rights, including the right to establish a State of its own, and would create all the conditions and guarantees that are necessary for all States of the region to live in peace and security within internationally recognized borders.
87.	Developments in the past year, particularly the aggression against Grenada and the actions threatening the sovereignty of Cuba and Nicaragua, have introduced more tension in the Caribbean region. My Government is increasingly concerned at such developments in that part of the world and lends its support to the efforts to find a peaceful, negotiated solution for the crisis in Central America.
88.	The Government of the Hungarian People's Republic continues to be in favour of the territorial integrity of the Republic of Cyprus and of respect for its sovereignty and non-aligned status. It supports the endeavours of the Secretary-General on behalf of a peaceful, negotiated settlement of the question of Cyprus in the spirit of the relevant United Nations resolutions and on the basis of respect for the interests of both ethnic communities.
89.	Unfortunately, South-East Asia is still a source of tension in international politics. We are of the view that the controversial issues of the region should be resolved peacefully by the States directly involved, on the basis of respect for their mutual interests and of the existing realities. The constructive proposals of the Indo-Chinese countries provide an appropriate framework for such efforts. Progress would similarly be enhanced by a general international recognition of the Government of the People's Republic of Kampuchea and by a move to ensure its legitimate representation in international organizations, including the United Nations.
90.	The intervention of international reactionary forces in the internal affairs of Afghanistan—the undeclared war against that country—should be ended as soon as possible. The Hungarian Government follows with great attention the activity of the Personal Representative of the Secretary-General and it hopes that the interested States will find a way of reaching a negotiated settlement on the basis of respect for the sovereignty of the Democratic Republic of Afghanistan.
91.	My Government supports the initiatives by the Government of the Democratic People's Republic of Korea for a peaceful and democratic reunification of the country without external interference.
92.	The Government of the Hungarian People's Republic calls for the elimination of the vestiges of the colonial system wherever they still exist. We believe that concerted international efforts and more resolute action are needed to achieve that goal. The just struggle of the national liberation movements has our support.
93.	My Government attaches great importance to achieving a fuller measure of social justice and a more complete exercise of human rights in the world. Proceeding on the basis of its socialist system of society, Hungary is working to comply fully with the international obligations it has undertaken in this field. We regard the policy of the racist Republic of South Africa as the most striking example of gross and mass violations of human rights. We consider the adoption of the new South African constitution as a manoeuvre designed to perpetuate the system of apartheid. Responsibility for the delay in the settlement of the question of Namibia rests with the South African regime and its supporters.
94.	The Hungarian People's Republic supports the anti-imperialist endeavours of the Movement of Non-Aligned Countries and is ready to co-operate with it in the realization of its just demands for the establishment of a more peaceful and more democratic world order and for equitable solutions to the problems besetting the developing countries.
95.	The unfavourable trends in the international situation have had their impact on the world economy as well. International economic and technological relations are seriously damaged by the growing tendencies to embargo, increasing protectionism, the difficulties in the international currency and monetary systems and the artificially high interest rates, which affect almost all countries and groups of countries but hit the developing nations hardest.
96.	In the prevailing situation, further delay is being experienced in dealing with the numerous global problems of the world, the settlement of which is possible only if international co-operation improves. The accomplishment of pressing tasks such as food supply for the world's population, protection of mothers and children, reasonable use of raw materials and energy, exploration of new sources of energy, and environmental protection is put off even further. All this may have unpredictable consequences for the future of our globe. The specialized agencies and the other organizations within the United Nations system should have a major role to play in the alleviation of these problems.
97.	At their conference held at the highest level in Moscow last June, the member States of the Council for Mutual Economic Assistance advocated more intense work for the restructuring of international economic relations on a just and democratic basis. They proposed that global negotiations on the most important economic issues be started at an early date within the framework of the United Nations, with the participation of all States.
98.	Hungary, which earns nearly one half of its national income in foreign trade, is also severely tried by the unfavourable trends in international economic and trading conditions. We seek to develop and expand our external economic relations and we are against discrimination and protectionism. My Government maintains that world trade should be conducted on the basis of most-favoured-nation treatment, non-discrimination and fulfilment in good faith of contractual obligations. We are convinced that in the present tense international situation the establishment of such economic relations can have an important stabilizing role to play, thereby exerting a favourable political effect as well.
99.	Last spring we had the opportunity to welcome the Secretary-General in our country and to hold useful talks with him. My Government continues to attach paramount importance to the activities of the United Nations and remains ready to take an active part in the work of the world Organization for the solution of the ever more complex problems facing the globe. It is our conviction that the United Nations must play an effective role in the settlement of international disputes, in the solution of global problems and in the efforts to raise peaceful interstate relations and manifold international co-operation to a higher level. Compliance by all Member States with the obligations they have undertaken under the Charter of the United Nations and other international documents and joint efforts by them to tackle the existing problems would be of decisive importance. If such were to occur, the Secretary- General would be able a year from now—on the fortieth anniversary of the establishment of the United Nations—to prepare a report on a world that is considerably more peaceful and more secure than it is now.
